ACCEPTED
                                                                            02-15-00069-CV
                                                                 SECOND COURT OF APPEALS
                                                                      FORT WORTH, TEXAS
                                                                        3/2/2015 6:50:39 PM
                                                                             DEBRA SPISAK
                                                                                     CLERK

                 NO. 02-15-__________-CV

                  THE STATE OF TEXAS                        FILED IN
                                                     2nd COURT OF APPEALS
                                                       FORT WORTH, TEXAS
                   COURT OF APPEALS                  03/02/2015 6:50:39 PM
                                                         DEBRA SPISAK
                                                              Clerk
      SECOND DISTRICT OF TEXAS AT FORT WORTH


     In Re PENTEX FOUNDATION and JOSHUA UNGER,
TRUSTEE of GBU FRIENDS AND ASSOCIATES, TRUST, Relators

                            v.

THE YET TO BE DESIGNATED HONORABLE DISTRICT JUDGE
      OF TARRANT COUNTY, TEXAS, Respondent, and

              KENNTH VERN GIBBS and
      CANDACE GIBBS WALTON, Real Parties in Interest



         PETITION FOR WRIT OF MANDAMUS


                          Scott Smith
                          120 South Crockett Street
                          P.O. Box 354
                          Sherman, Texas 75091-0354
                          e-mail: smithlaw@airmail.net
                          Facsimile (903) 870-1446
                          Telephone (903) 868-8686

                          ATTORNEY FOR PENTEX FOUNDATION AND
                          JOSHUA UNGER, TRUSTEE OF GBU FRIENDS
                          AND ASSOCIATES TRUST, RELATORS

                          ORAL ARGUMENT REQUESTED

                          February 27, 2015
                                            TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF JURISDICTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ISSUE PRESENTED

          Should mandamus be granted to enforce the parties’ agreed,
          mandatory venue provisions of the contract, pursuant to Section
          15.020 of the Texas Civil Practices and Remedies Code? . . . . . . . . . . . . . . . 2

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

          A.        PROCEDURAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
          B.        FACTUAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

          VENUE IS MANDATORY WHERE THERE IS A WRITTEN
          CONTRACT WITH A STATED VALUE OF $5,000,000 AND AN
          EXPRESS AGREEMENT FOR VENUE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

CERTIFICATE OF COMPLIANCE
    WITH APPELATE RULE 52.3(j) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF COMPLIANCE
    WITH APPELATE RULE 9.4(j) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

APPENDIX . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15


                                                                i
                                   TABLE OF AUTHORITIES

Cases

Airvantage, L.L.C. v. TBAN Properties # 1, L.T.D.,
      269 S.W.3d 254, 257 (Tex. App.-Dallas 2008, no pet.) . . . . . . . . . . . . . . . . 12

Carrothers Const. Co, L.L.C. v. City of S. Hutchinson,
     288 Kan. 743, 207 P.3d 231 (Kan. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Flores v. Millennium Interests, Ltd., 185 S.W.3d 427 (Tex. 2005) . . . . . . . . . . . . . 9

Gator Apple, LLC v. Apple Texas Restaurants, Inc.,
      No. 05-12-01369-CV, 2014 Tex. App. LEXIS 2539
      (Tex. App. – Dallas, Mar. 5, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

In Re Adan Volpe Properties, Ltd., 306 S.W.3d 369, 373
      (Tex. App – Corpus Christi 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

In re Applied Chem. Magnesias Corp., 206 S.W.3d 114, 117 (Tex. 2006) . . . . . . . 8

In Re AutoNation, 228 S.W.3d 663 (Tex. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

In re Cont'l Airlines, Inc., 988 S.W.2d 733, 735 (Tex. 1998) . . . . . . . . . . . . . . . . . . 8

In re David Lopez, Sr., 372 S.W.3d 174, 176-77 (Tex. 2012) . . . . . . . . . . . . . . . . . . 8

In Re: Fisher, 433 S.W.3d 523 (Tex. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7,10

In Re: Kenneth Vern Gibbs, et al., No. 06-15-00002-CV,
      2015 Tex. App. LEXIS 906 (Tex. App. – Texarkana, Jan. 30, 2015) . . . . . . 5

In Re Lisa Laser USA, Inc., 310 S.W.3d 880, 887 (Tex. 2010) . . . . . . . . . . . . . . . . 10

In Re: Pentex Foundation, et al., No. 06-15-00003-CV,
      2015 Tex. App. – LEXIS 889 (Tex. App. – Texarkana, Jan. 30, 2015) . . . . 5



                                                      ii
In Re Railroad Repair, No. 05-09-0135-CV, 2009 Tex. App.
      LEXIS 8404 (Tex. App. – Dallas, Nov. 2, 2009, no pet) . . . . . . . . . . . . . . . 12

Kj Eastwood Invs. v. Enlow, 923 S.W.2d 255, 258
      (Tex. App. – Ft. Worth 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Maranatha Temple, Inc. v. Enter. Products Co., et. al.,
    833 S.W.2d 736 (Tex. App. – Hou. [1st Dist.] 1992, writ denied) . . . . . . . 11

Spin Doctor Golf, Inc v. Paymentech, L.P., 296 S.W.3d 354
      (Tex. App. – Dallas 2009, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Valence v. Dorsett Operating Co.,164 S.W.3d 656, 664, 48 (Tex. 2005) . . . . . . . . 9

Wichita County v. Hart, 917 S.W.2d 779 (Tex.1996) . . . . . . . . . . . . . . . . . . . . . . . . 12

Statutes and Rules

TEX. CIV. PRAC. & REM. CODE § 15.002 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11,12

TEX. CIV. PRAC. & REM. CODE § 15.020 . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3,4,9,12

TEX. CIV. PRAC. & REM. CODE § 15.0642 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,5,7,8

TEX. GOVT. CODE § 22.221 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

TEX. R. CIV. P. 87 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                             iii
                             STATEMENT OF THE CASE

       Pentex Foundation, Relator, brought suit in the 336th Judicial District Court

of Fannin County, Texas, to enforce and declare the terms of a written contract,

with a stated value in excess of $1,000,000, and an express venue provision for

Fannin County, Texas. Kenneth Gibbs and Candace Walton, Respondents and

Real Parties in Interest,1 filed a motion to transfer venue to Tarrant County, Texas,

for convenience. The presiding judge of the 336th District Court of Fannin County,

Judge Laurine Blake, initially granted the motion to transfer venue, but

subsequently reconsidered and denied the motion to transfer venue. At the time

Judge Blake reconsidered her ruling on venue, the trial of the case was also set for

June 1, 2015.

       Gibbs and Walton filed a Petition for Writ of Mandamus with the Texarkana

Court of Appeals, alleging that the trial court was without authority to reconsider

and reverse its ruling on venue. Pentex filed a cross-petition, claiming that in any

event venue was mandatory in Fannin County, Texas. The Texarkana Court of

Appeals held that the trial court was without authority to reconsider the motion to

transfer venue, and that the cross-petition by Pentex was therefore likewise without



       1
                For convenience, they shall be referred to by their last names. Pentex Foundation
shall be referred to as “Pentex.”

                                               -1-
jurisdiction.

                          STATEMENT OF JURISDICTION

       This Court has jurisdiction over this petition for writ of mandamus pursuant

to TEX. CIV. PRAC. & REM. CODE § 15.0642 and TEX. GOVT. CODE § 22.221(b);

See also, Kj Eastwood Invs. v. Enlow, 923 S.W.2d 255, 258 (Tex. App. – Ft. Worth

1996)(“[W]e believe that the legislature, by recently enacting section 15.0642, has

obviated a relator's requirement to show that there is no adequate remedy by

appeal.”)

                                   ISSUE PRESENTED

       Should mandamus be granted to enforce the parties’ agreed, mandatory
venue provisions of the contract, pursuant to Section 15.020 of the Texas Civil
Practices and Remedies Code?

                                STATEMENT OF FACTS

       A.       PROCEDURAL BACKGROUND

       Pentex filed its action to enforce and declare the terms of a written contract

on April 1, 2014, in Fannin County, Texas.2 Pentex asserted that venue was

mandatory in Fannin County, Texas, as the case arises from a contract involving a



       2
               The contract shall be referred to as “Contract”. A copy of the Contract is attached
hereto as Appendix “A”. See also, Appendix “B” submitted herewith, at page 17. The record is
submitted in the Appendix, and consists of two parts, “B” and “C”, which are numbered
consecutively, and shall be referred to as “Appx.”

                                               -2-
major transaction, with venue specified and agreed by the parties to be in Fannin

County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.020.3

       Subsequently, Gibbs and Walton, filed another, similar lawsuit arising out of

the same facts and circumstances, which now involves all of the same parties, in

the statutory probate court of Tarrant County, Texas.4

       In Fannin County, Gibbs and Walton filed a motion to transfer venue for

convenience5, essentially asserting that “prejudice was so great” they could not get

a fair trial in Fannin County, Texas, because then counsel for Pentex was also a



       3
              Section 15.020 of the Texas Civil Practices and Remedies Code applies to a
“major transaction,” which is defined as a transaction evidenced by a written agreement and
which involves $1 million or more:

       (c) Notwithstanding any other provision of this title, an action arising from a
       major transaction may not be brought in a county if:

              (1) the party bringing the action has agreed in writing that an
              action arising from the transaction may not be brought in that
              county, and the action may be brought in another county of this
              state or in another jurisdiction; or

              (2) the party bringing the action has agreed in writing that an
              action arising from the transaction must be brought in another
              county of this state or in another jurisdiction, and the action may
              be brought in that other county, under this section or otherwise, or
              in that other jurisdiction.
       4
             A copy of this lawsuit is attached as Exhibit “B” to Relator’s answer. Appx. 47.
It was amended in December of 2014, so that it now includes all parties to the Fannin County
lawsuit.
       5
              Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002.

                                               -3-
part-time municipal judge for the City of Bonham. Texas. Appx. 35.

      The motion for change of venue filed by Gibbs and Walton was heard on

September 30, 2014, and Judge Laurine Blake determined that venue should be

transferred to Tarrant County. Appx. 650. Within five days, Pentex filed its

Motion to Reconsider Motion to Transfer Venue. Appx. 660.

      The motion to reconsider was heard on November 12, 2014. At that hearing,

Judge Blake reconsidered the matter and determined that mandatory venue in fact

existed in Fannin County, Texas. Appx. 650. At that time the court also entered a

scheduling order setting the trial of this case for June 1, 2015. Appx. 747.

      Two months later, Gibbs and Walton filed their Petition for Writ of

Mandamus and Motion for Emergency Stay in the Texarkana Court of Appeals,

claiming that Judge Blake was without authority to reconsider her ruling on venue.

Pentex filed a cross-petition for mandamus relief, asserting that in the event the

trial court did not have the authority to reconsider its ruling on venue, mandamus

should have been granted to enforce the parties’ agreed, mandatory venue

provisions of the contract, pursuant to Section 15.020 of the Texas Civil Practices

and Remedies Code.

      The Texarkana Court of Appeals held that Judge Blake was without




                                         -4-
jurisdiction to reconsider her order on venue,6 and that the cross-petition should be

denied as the “relief Pentex seeks by petition for writ of mandamus should be

addressed to the Second Court of Appeals, the appellate court having jurisdiction

over Tarrant County.”7

       As of the date of this Petition, the file has not physically arrived to Tarrant

County, Texas. It is believed to be in transit.8 Therefore, it has not been assigned

to a particular Tarrant County district court. Nevertheless, the Tarrant County

district courts presently have jurisdiction over this dispute. See, In Re: Kenneth

Vern Gibbs, et al., No. 06-15-00002-CV, 2015 Tex. App. LEXIS 906 (Tex. App. –

Texarkana, Jan. 30, 2015)(“The failure to transfer the physical file from Fannin

County to Tarrant County affects neither the finality of the transfer order nor the

transferring court's plenary jurisdiction.”) Because of the previously set trial date,

in order to be timely filed,9 this petition claims relief with respect to a yet-to-be



       6
              In Re: Kenneth Vern Gibbs, et al., No. 06-15-00002-CV, 2015 Tex. App. LEXIS
906 (Tex. App. – Texarkana, Jan. 30, 2015), found at Appx. 848.
       7
              In Re: Pentex Foundation, et al., No. 06-15-00003-CV, 2015 Tex. App. – LEXIS
889 (Tex. App. – Texarkana, Jan. 30, 2015), found at Appx. 854.
       8
              See, the index of proceedings received from the Fannin County District Clerk’s
Office on February 26, 2015. Appx. 857-58.
       9
             Section 15.0642 provides specific statutory authority for the filing of a writ of
mandamus to enforce mandatory venue provisions. It states that an application for writ of
mandamus must be filed before the 90th day before the trial starts.

                                               -5-
designated Tarrant County district judge.

       B.     FACTUAL BACKGROUND

       This case concerns and arises out of the Contract entered into between and

among Gibbs, Walton, Howard Kirk Gibbs and Albert Barcroft.10 Pentex and

Joshua Unger, Trustee are successors in interest to Mr. Barcroft. The Contract

itself, at paragraph 4, stipulates a buyout and liquidated damages provision of

$5,000,000, as follows:

       It is understood and agreed that Gibbs may cancel or nullify this
       contract only under the following conditions: a) If Gibbs pays over to
       Barcroft the sum of five million dollars ($5,000,000.00 US) in full, in
       addition to any money received prior to said one time payment, as
       liquidated damages and full settlement of all consideration on Gibbs
       part.

Contract ¶ 4 (emphasis original). The present dispute involves allegations that in

excess of a million dollars were not distributed pursuant to the terms of the

Contract. Paragraph 37 of the Plaintiff’s Original Petition in this case alleges:




       10
               A true and correct copy of that contract was attached to the Response to Motion
to Transfer Venue, Plaintiff’s Exhibit “A”. Appx. 226-233. It’s authenticity was not in dispute.
Also attached to the Response was Plaintiff’s Exhibit “B” is a copy of a portion of the Response
to a Request for Admissions, by which the Contract is acknowledged in Response to Request for
Admission number 1. Appx. 234, 236.

                                              -6-
      Plaintiff has had over a million dollars of money rightfully due
      Plaintiff taken by Ken, Candy and Howard to pay the attorney fees
      that were due to be paid only by Ken, Candy and Howard under
      written agreement, i.e. the Contract here.11

The prayer in the Plaintiff’s Original Petition requests, “All actual damages; but, in

any case, no less than one million dollars [$1,000,000.00].”

      Importantly the Contract addressed venue in a very direct and forceful

manner in paragraph 9:

      Notwithstanding any other provisions of the law, it is expressly agreed
      that this contract shall be performable only in Fannin County, Texas;
      and, any dispute(s) will be resolved in the Courts of Fannin County,
      Texas.

(Emphasis original).

                         ARGUMENT AND AUTHORITIES

      VENUE IS MANDATORY WHERE THERE IS A WRITTEN
      CONTRACT WITH A STATED VALUE OF $5,000,000 AND AN
      EXPRESS AGREEMENT FOR VENUE.

      Pentex filed suit in Fannin County, for which mandatory venue was

established. Mandamus relief is specifically authorized to enforce a statutory

mandatory venue provision. In Re: Fisher, 433 S.W.3d 523, at 528-29 (Tex.

2014), citing TEX. CIV. PRAC. & REM. CODE § 15.0642. Moreover, mandamus

relief is the proper remedy to enforce a mandatory venue provision when the trial

      11
             Appx. 12.

                                         -7-
court has denied a motion to transfer venue. In re Cont'l Airlines, Inc., 988 S.W.2d
733, 735 (Tex. 1998)(orig. proceeding); TEX. CIV. PRAC. & REM. CODE § 15.0642.

Where a party seeks to enforce a mandatory venue provision a party is only

required to show that the trial court clearly abused its discretion by failing to

transfer the case and is not required to prove that it lacks an adequate appellate

remedy. In re David Lopez, Sr., 372 S.W.3d 174, 176-77 (Tex. 2012)(orig.

proceeding); In re Applied Chem. Magnesias Corp., 206 S.W.3d 114, 117 (Tex.

2006)(orig. proceeding).

      Contractual venue provisions are mandatory and enforceable. In general,

forum-selection clauses should “be given full effect and should control absent a

strong showing that [they] should be set aside." In Re AutoNation, Inc., 228
S.W.3d 663, 667 (Tex. 2006). Strong public policy supports the enforcement of

forum-selection clauses. Subjecting a party to trial in a forum other than that

agreed upon and requiring an appeal to vindicate the rights granted in a forum-

selection clause is:

      “[C]lear harassment” – harassment that injures not just the non-
      breaching party but the broader judicial system, injecting inefficiency
      by enabling forum-shopping, wasting judicial resources, delaying
      adjudication on the merits, and skewing settlement dynamics contrary
      to the parties' contracted – for expectations.

Id., at 667-668 (citations omitted).


                                          -8-
       In cases involving a “major transaction” the parties are free to agree that

venue will lie in a particular county. This case involves is a “major transaction” as

defined by law. A “major transaction” is defined by statute as a transaction

evidenced by a written agreement under which a person pays or receives, or is

obligated to pay or entitled to receive, consideration with an aggregate stated value

equal to or greater than one million. TEX. CIV. PRAC. & REM. CODE § 15.020(a).

       Accordingly, the Contract constitutes a "major transaction" for purposes of

section 15.020 because it expressly provides – in paragraph 4 – for the payment of

"consideration with an aggregate stated value" of more than $ 1 million. Venue is

therefore mandatory when there is a written agreement specifying venue, which

involves one million dollars or more.

       The Contract plainly and expressly provides for liquidated damages of

$5,000,000 in the event of breach. Of course, the term “liquidated damages”

refers to an acceptable measure of damages that parties stipulate in advance will be

assessed in the event of a contract breach.12 A liquidated damages clause allows

contracting parties to protect themselves against the difficulty, uncertainty, and




       12
              See, Flores v. Millennium Interests, Ltd., 185 S.W.3d 427, 431 (Tex. 2005);
Valence v. Dorsett Operating Co.,164 S.W.3d 656, 664, 48 (Tex. 2005).

                                             -9-
expenses involved when trying to ascertain actual damages.13 “Given this desirable

goal, it is well established that parties may stipulate at the time of contracting to a

set damages amount for a breach of that contract, as long as the liquidated damages

provision is not a penalty.” Id.

       Notwithstanding the liquidated damages of $5,000,000 stated in the

Contract, Pentex asserted that its damages, in excess of $1,000,000, directly related

to the Contract. Claims that are associated with a major transaction trigger the

mandatory venue if they “arise” from a major transaction.

       We concluded that the forum selection clause itself applied more
       broadly than to mere sales transactions because it applied to "any
       dispute arising out of" the agreement and the trial court erred in
       refusing to enforce the forum selection clause.

Fisher, 433 S.W.3d at 530, citing In Re Lisa Laser USA, Inc., 310 S.W.3d 880, 887

(Tex. 2010). Here, the Contract broadly stipulates venue in Fannin County for “all

disputes” arising out of the contract, not merely for purposes of enforcement of the

liquidated damages provision. Contract, ¶ 9.

       Pentex established mandatory venue by prima facie proof. A copy of the

Contract was attached to the Plaintiff’s Original Petition; the existence of the



       13
               Gator Apple, LLC v. Apple Texas Restaurants, Inc., No. 05-12-01369-CV, 2014
Tex. App. LEXIS 2539 (Tex. App. – Dallas, Mar. 5, 2014, pet. filed), citing to Carrothers Const.
Co, L.L.C. v. City of S. Hutchinson, 288 Kan. 743, 207 P.3d 231 (Kan. 2009).

                                             -10-
Contract was asserted; the specific agreement for venue to be exclusively in Fannin

County, Texas was described; and the amount of damages sought were all

specifically pleaded venue facts. Gibbs and Walton did not deny any of the

pleaded venue facts. They are therefore taken as true.14 That is all Pentex needed

to do to establish mandatory venue. “A party must establish mandatory venue by

prima facie proof. TEX. R. CIV. P. 87(3). . . . Spin Doctor Golf, Inc v.

Paymentech, L.P., 296 S.W.3d 354, 357, 359 (Tex. App. – Dallas 2009, pet.

denied). In Spin Doctor Golf the Court of Appeals found:

       The agreement attached to the motion to transfer venue lists annual
       sales of over $1,000,000. Thus, on its face, it constitutes prima facie
       evidence of a major transaction within the meaning of 15.020(a).

Id. So too here, the undisputed venue facts establish – on the face of the Contract –

that this was a major transaction.

       Frankly, Gibbs and Walton never challenged the fundamental venue facts.

They simply asserted that Fannin County was inconvenient, despite their written

promises. Gibbs and Walton only requested that venue be changed pursuant to

TEX. CIV. PRAC. & REM. CODE § 15.002, a permissive venue provision. It is clear




       14
                TEX. R. CIV. P. 87(3)(a)("properly pleaded" venue facts taken as true unless
specifically denied by adverse party.); see e.g., Maranatha Temple, Inc. v. Enter. Products Co.,
et. al., 833 S.W.2d 736 (Tex. App. – Houston [1st Dist.] 1992, writ denied).

                                              -11-
that mandatory venue provisions trump permissive ones,15

       The parties agreed to venue in Fannin County, Texas. It was mandatory. It

was error to transfer the case to Tarrant County, Texas, an error later recognized

and corrected too late by Judge Blake.

                                         PRAYER

       Pentex submits that the initial ruling relating to venue was incorrect and

should be the proper subject of mandamus.

                                           Respectfully submitted,

                                           /s/ Scott Smith
                                        By:___________________________________
                                           Scott Smith
                                           State Bar Number 18688900
                                           120 South Crockett Street
                                           P.O. Box 354
                                           Sherman, Texas 75091-0354
                                           e-mail smithlaw@airmail.net
                                           Facsimile (903) 870-1446
                                           Telephone (903) 868-8686




       15
               Airvantage, L.L.C. v. TBAN Properties # 1, L.T.D., 269 S.W.3d 254, 257 (Tex.
App.-Dallas 2008, no pet.) (citing Wichita County v. Hart, 917 S.W.2d 779, 781 (Tex.1996).
Further, section 15.020(c) provides in pertinent part that, when applicable, section 15.020
controls over other venue statutes in title 2 of the Civil Practice and Remedies Code. See TEX.
CIV. PRAC. & REM. CODE § 15.020(c). In In Re Railroad Repair, No. 05-09-0135-CV, 2009 Tex.
App. LEXIS 8404 (Tex. App. – Dallas, Nov. 9, 2009, no pet.), the Court specifically found that
venue under section 15.002, a permissive venue statute, must yield to the mandatory venue
provision in section 15.020.

                                             -12-
                       Unsworn Delcaration Pursuant to
                     TEX. CIV. PRAC. & REM. CODE § 132.001

       "My name is Thomas Scott Smith, my date of birth is December 18, 1957,
and my address is 120 South Crockett Street, Sherman, Texas 75090, and I declare
under penalty of perjury that, I am fully competent to testify as to the matters stated
herein. I have personal knowledge of each of the facts stated in this petition are all
true and correct.

      Executed in Grayson County, Texas on this February 27, 2015.

                                                /s/ Thomas Scott Smith
                                                ______________________________
                                                Thomas Scott Smith, Declarant

    CERTIFICATE OF COMPLIANCE WITH APPELATE RULE 52.3(j)

       This certifies that the undersigned has reviewed this Petition and concluded
that every factual statement in it is supported by competent evidence in the
appendix submitted herewith, or the record, as required by Appellate Rule 52.3(j).

                                        /s/ Scott Smith

                                        Scott Smith

    CERTIFICATE OF COMPLIANCE WITH APPELATE RULE 9.4(j)

      I certify that this document contains 7,935 words, as indicated by word-
count function of the computer program used to prepare it, and excludes the
caption, statement regarding oral argument, table of contents, table of authorities,
statement of the case, statement of issue presented, statement of jurisdiction,
statement of procedural history, signature, proof of service, certification, certificate
of compliance, and appendix, as required by Appellate Rule 9.4(j).

                                        /s/ Scott Smith

                                        Scott Smith


                                         -13-
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing
document was served, by electronic transmission and facsimile (800) 437-7901 to
Christy L. Lee, Esq., of Law Offices of Christy Lee, P.C., 777 Main Street, Suite
600, Fort Worth, Texas 76102, and to Howard Kirk Gibbs, Pro Se, at 4360
Western Center Blvd., Suite 205, Ft. Worth, Texas 76137, on this February 27,
2015.



                                      Scott Smith




                                       -14-
                             APPENDIX

A    Contract

B.   Record, pages 1-758

C.   Record, pages 759-858




                               -15-
                                                li!t!M:!ltiil !lu~ 2l!OM1«3
                                                                Al
                                                        -~~.. 0oe
          P~:        ClilSllS l                                C11n.tra~r for Sale· Of Lami, Mineral Rlg~I$ iln"d koy11Utes,
                    ao~ :alloii!er Asseb Qr l\tqpi~s ij_tJ:~lved fl"j)J11.tht.Esl11re-<1f 8'rtHilgb~s Cll!l;is;
                     KaihrylJ G. Gibbs.-a11d/11r lh!!Macy I,. HoUSl!Wllr:tli Trnsi(s) or "Tile Kalhtyn
                                                          !lrt'';   Md Kettrieth
               Yem Gilibs, _Can~:it~ Gibbs· Walton, an~ l!ow11ril. :Kirk G1f\!Js, herdnallcr cullectiv~ly
              .also "Gltlbi.'', is a ·contract rot sale oJ lhltty pei'ctol JO% or all latid, mineral rlglits,
                ro)'altlo, ilad a·oy 01lrtf 1n1rnfM or assets Wbldi Gibbs, or any eri.t.~n~c        of -~\•Y -~ind   "II~' in   1!11Y" fonn tiy: Qibbs, or .any of tht mdiv_ldulifs
                             refCNed .to cullectivdly.·us "Gibbs'' fn 1hh1 u:g_o;:¢'Jti.cntt.1: ot; or
                            m conneeuon wiih,. the ro!a11onshipto) wi_1h                     Den   H_ughe.; G_ibl)s, l(a1hryn   ci-
                           .Gi~bs,      Kip      Hu~e•        GjbJ>s, S;mdra     Eayo· Gibbs,      "The ·Mar)' L. Houscwonh
                           lrrevccable:1'rusf'._ ·"The Ka!hr)'.11 HouscworllrOfbbs lire.votablc '\rust'";o1111d 111IY
                           oth~r 1rus_1(sH> ••hie_~ dtbbs_ar" b¢11c(lci•t.viies} or 1ru.Si~l~J:iiHfriY foi(il: ;l\ldJor,

                      ~) f!"!I ;pto~1w           '!llhs·, K01hr}11 G. Gihbs, "The· Muty L, HousowoMh Irrevocable
                            l"rust", amlicl"Th~ l(a1myn Hou~MMh Qitil!s. hrev®.able 'rrusl''; atit)lor,

                      I)    All tl!h.•r prop:eny a~d!orasscts pa~ Hi Gihbs. or anfot!M _indil:.idualsref!'m!l-
                            to, «1.llec11~cly· •$ "Glb.6!" .IJ1 this •Jir""111ent, from :my ,source involv.ing ili:n.
                           Hug~wGllibs,              Kathryn G. dibhs, "The Kaihryn Houseworth Gibbs lrrovocl!hfe.
     (~unu~_tfOf-.~afeu_~.f.:~n                  Tt11st''. a1.1d!Qr ''Thi;· ((~tbr~ BouscwQ!'lff Gibb~ lriiW<>calilt Trust"; or, ;1ny 91her
                  lrusl(s) or business otganrt.ation(s) of              any klrid, whiCh might be uncovered or
                  discov~re, sole
                  propnetorsliip(slo or .any other business orgamzation of any kind in which one or
                  morccofthe Gibbs arc owners. irus1~sJ or ti~neficiijry'(1~sj.
             b.). Sp~ilkally exempt¢ from lhfs agre~l)len.t are ;my properties lllldlor other assets
                   whh:h are currenll)' 1111der lhe &l'V•.. ~d by die fc!Uowlrtg lor.')ls, £.aU efforts liy U~rQroil, to co.ll~~I urry ,
            pro~idiJjg no~~$$\1TY         urfonnatlcm .;md. documoo1a11on •.. boh)g «v~ifab.i~ to g1)·e tostimony,
            Jlnd glvmg full sopp.ort t<>          th•. o.verall :effon .of ~ollcctin&   lilll~•   and..oS§ols fNm· 111 tlnie, ?nd all panies· agre~ !() :prov1~e full c09peralion
            to..such an.effort. Any·:cosls shall be born by lho party rcqucsiin1rihe tnvenfory..


 tvnlf;ii;ffrlt S.trc ofWnd, M:rrrtfJ1I R!S)lU.
 .Ruya!Uci"iill!d Ol~FA1Mt1 andlo(J.i.on1r~




19
J. As full consideration; 13arcrot't agrees 10 provide, or has provideJ, the followi"~:

   a) Uarcr-0ft has patd to Gibbs a lolal ·of twent}'·one (21) silver dollars minted by the
       Unileil S11m:s Mini, photocopy {)f'Sa1d coin·s attached· herelo as Exhibit "A". and
       1nc0Jpor,a1ed herein for all purposes as real cons1deratio1\' under this                  ab"'~emelil;

       md Gib.b's hereby acknowledgilS rec.cipl of Slllllci with thia 8igoing;· imd.

   b) lfarcr<>ft will provide hiuervices. knowle4gc and 'bcsrcfforts in: the pursuit of all
        available   tl..11t.d~.   propeny, and/or olbcr assets from the:sourci!s.sratL'd herein; and,

   c) Bnrcroil,.. at hts cKIJ'tnse, will jii'i:Nldi:. le.gal co.unset by acquiring. a ficensi:d
        attorney for any          rea.'><>na~lc   and prudcni actions neces~ary (o tl;c coll!'Cting ofthe
        fu11ds: from ihe sources sta.te(! herein; however, sho11td Gibhs, :or any of the-.
        ind1viduql Gibbs, tecl that lho1rlhis.llter interests are• riot Jir'ulJ'erly served by the
        allomey Bare.rot\ provides, that pany will be rcsponsil}le for 1.he legal fees of any
        Other .attomcy{sl hired hy Oihhs, or any individual Oilib$. to protect thdrlhliilher
        indiYtd·oal interests.           In tliat event, it is a&rced by all. ·parties hereto that the.
        attorn~y    hired by Bar.crofl will represent only Barcrofi in all 011ure, uction(s).
        Fu.nhermor~. 1t is           •Mcifically agtet.'d that said     ~ltomcy    hired l;y Barcroll w.ill
       represent only BarCnif\ should a dispute anse b~tween the parties hereto; and,
       {ii.bbs1 in~ividually a11d ~ollecttvely; agree not lodaini conflict of interest should
        ~aid 11t1ofltey rl:j)J'CS¢.n.1 BarcJ9f\ in .~ co.nfliel betw~n            the panie~ hereto; and,
        Gibbs, colliictivnly anil. indivld11ally, hercll>-· wai\'c thiiltlliiSlhcr right to claim
        conflicl of iiitcr()st Willi regUrds:to s~uhllomcy 1ti such instance.

  4. II is undemood Md agreed ·1ha1 Gibbs may cancel or nullify this: contracf QJl]y under
  the followini;·conditions:

     ~) If Gjl!!Js pay~                        .V{lrich. is c•;wc~ by this agrecmeni aod :has lx:cn b10Ugh1 inter the control i:lf
                        Gibb~. or is paying beMiiJ~ of any ki\ld at tile tim~ o(S:arcrotl's abandonment; or,
                       Which is b'rouglil .Into t·he tontrolofGtbbs; ·or stat!. Pl!ying benefits ai a la(ef date,
                        provided that said control or payments is a result of actions prior to Bari:rofl's
                       Jlb~n!l.on.ment .



           .5. lf B~rcr ;i
           b~nk accounj             in that entity's. natne, an;.ro:Ct. ;n.~4%    to   !(.ennct~   Yem   Gib~~. ~3.33%       to C:311dacc Wqlton
            G1.bbs, :al)- nray dei:nand ~.split o( the assets of '!Hid bus.iness organizat(0n >it ~Y time.
            1; If ~itlier po,ny            ~.hould :hrcak th~   terms .,ritifngr.eemcni in    a1iy- fashion,      or uttempl to
            render 1he confrac.i invalid, in any way which would require leg;il aciion lo -co·rrtal1Y•


            S Thrs coniratl is wnlicn to .comply with the laws of ihe. S\afo <>f Tex<1>; <111d, 1111y
            provision foulid hy a court Of eohlpe!ctit jµrisdicli'on 10 bli in non-complialli:C shall be
t.\uuucd'or S:afc·t>(l..:.1tsd, i\itncnu IU!l;tit!1;
Roy:.il.uc.~ 11~d-().1t.~~ A:r.~~ ;Hl'.CttOf M~liii:s
                                                                -         4                 lnn1ah.bf -.-
                                                                                            ~W~iC~ ~
                                                                                                            M
                                                                                                            . :·_. -.-:. -.k·".'
                                                                                                                               L..
                                                                                                                               "
                                                                                                                                         d-AIL ·1 ii 1
                                                                                                                                         1:MJ .J!..
                                                                                                   .                                 .




21
                  automatically ·amended to comply with said laws in such a·manner as to keep 1ht original
                  intcni \!f1h~ provision as closely in place as possi\>Jc. Jn.no event shall any such findings
                  on one pniv1$ion. affcc1 uny diner prov1~1on wnbm ilte cootra.Ci.


                  9. Notwiths1andi11g any other prefot~ a ri                  ST~TE        Oii TF.XA8
                                                          :Slibscrlbed,.Si>rorn, ~ad Sealed
                  c;'QONT:Y .OF COLl,IN

                         On: this IO°' da}' .._,r May 11\ 1hc year· 2005·,. Allier'! Lynn Barcrofl; known to me, ditl
                  pcrsonally·appear befor"' mo; an~. al\cr.ia~in·g the .;•ilr,.d<1'9.~9s anil says th~t he 1~.lh.c m;ill "'ltu
                  exccuto~ tM JQr~go!rr~ insll'IJmcht; anU.. fu)tll~i sta1cd •fiat hu .c~ecUlctl lhc san10 as his free .and
                  mfrimied •cl and:~~•!! f9r the purpost• stRl!:•rttterem, Md wf1h.a:full uudersianding.o'tlhe scop.e.of
                  !he provisions conlwned therein; and; lhat:tw a                o • ide·b · JI said proVISlons.

                                                                                                               _,..--· ..




                                                          .Sul!scrihed, Sworn, aifd Staled
                   COUNTY OF·COLLIN
                          On this Io'-' llay of May m tne y~~r 200S, l(•nntlh V~ta Glf\b~. %ntc rtre; 311d, alltr lak·lng 1h.                                                                                                            ... ,,   .




          STATK OF TEXAS
                                                       Subs~rl~lld~ Sworo,   ind s..1~
          COUNTY OJ.' COLLA.Ill

                  Oii: !his I o•r dl\Y or May· in the year .zoos. Cattdle~ ~~s st\iiCil therein, titi.d Witlu .full·imdei'slaitdlog 1>f th• wope 9(
          the prov'is1ons c.on1aim:d \!t~rcin; iUJd._ 1ha1 sh~ agr~s t abi.de by a1f said·pr,ovisions.



                                                              ~~_.tww~.
                                                              Candace Oihbs.Walion

           Subscribed arid sworn to. ller'1'recnie this IO'' day .of May. in ttie:yc~r 2005.
                                                                                             '
                                                               N~8~~fort~~~-
                                                       .Sub.( ~y 1~· t~~ }'~ll!0-1V'1i,l-C~tf.c1 Asi.els .u1d_lul :M.oo!\'~                                   ~Jlpat11u~.K1 ..              _k_~   QI.




24
       j!J-L!"l~Ci'